DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

In regard to claims 1, 9 & 16; Jiang et al., Patent No.: CN 106640242 A, taken either individually or in combination with other prior art of record fails to teach or render obvious “A method of cooling an exterior surface of a flight vehicle, the method comprising: advancing the flight vehicle at a flight speed of at least Mach 3, wherein the exterior surface of the flight vehicle is aerodynamically heated; circulating a supercritical working fluid through a fluid loop including, in sequence: compressing the supercritical working fluid through a compressor; heating the supercritical working fluid through a heat intake of the fluid loop, wherein the heat intake of the fluid loop is thermally coupled to the exterior surface of the flight vehicle; expanding the supercritical working fluid in a thermal engine, thereby to generate a work output from the thermal engine; cooling the supercritical working fluid; and recirculating the supercritical working fluid to the compressor; and operably coupling the work output of the thermal engine to the compressor.”. 

Prosecution of the amended claims revealed that some of the elements may not have been disclosed by any prior art as a whole. There are some prior art which provides “a system and method for cooling heated surfaces in a hypersonic air vehicle using supercritical fluid CO2”, with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the amended independent claims limitations. 

Some of the closest prior art found on search which all are fail to disclose above limitations;

JIANG et al., CN 106640242 A, hypersonic aircraft engine heat recovery power generation system and control method thereof,
Remarks: Discloses a hypersonic aircraft engine heat recycling generating system and a control method using a supercritical fluid, CO2.
However, fails to disclose the claim elements at step 1 above.

Hagen et al., US 20090071166 A1, THERMODYNAMIC CYCLES USING THERMAL DILUENT,
Remarks: Discloses a thermodynamic system that produces mechanical, electrical power, and/or fluid streams for heating or cooling. 
However, fails to disclose the claim elements at step 1 above.

LIAO et al., CN 108657442 A, Aircraft and Thermal Protection System; 
Remarks: Discloses a thermal protection system for aircraft wherein the thermal protection system includes a first loop, a second loop and a power supply device. The heat protection for heat exchange between an aircraft high temperature area and low temperature area by means of closed circulating through a fluid medium, so as to reduce the effect of aircraft high temperature area.
However, fails to disclose the claim elements at step 1 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-20 are allowed;
Claims 1, 9 & 16 are allowed independent claims.
Claims 2-8 are allowed due to dependencies to the allowed claim 1.
Claims 10-15 are allowed due to dependencies to the allowed claim 9.
Claims 17-20 are allowed due to dependencies to the allowed claim 16.

Invention Drawings: 
   
    PNG
    media_image1.png
    580
    577
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    378
    584
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    509
    752
    media_image3.png
    Greyscale
 
                                     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665